SILBERMAN, Chief Judge.
In this postconviction appeal, John R. Hatton seeks review of the orders summarily denying his claim of newly discovered evidence and denying two claims of ineffective assistance of counsel after an evidentiary hearing. The postconviction court’s determination that counsel’s decisions were strategic and its corresponding denial of relief on the two claims after a hearing were proper. Although the court correctly determined that the newly discovered evidence claim was facially insufficient, the court should have allowed Hat-ton an opportunity to amend. See Spera v. State, 971 So.2d 754, 761 (Fla.2007). Thus, we reverse and remand the order summarily denying that claim with directions for the court to afford Hatton leave to amend within a reasonable time under Spera.
Affirmed in part, reversed in part, and remanded.
KELLY and MORRIS, JJ., Concur.